DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 1 includes a bunch of blank boxes without descriptive labels. See 37 CFR 1.84 [o]) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the third operating state" and “the second operating state”  The second and third operating states are introduced in claim 6 upon which claim 11 does not depend.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-10, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Day et al PN 5,974,475.
In regards to claims 1, 10, 16:  Day et al teaches a communication system (figure 1) for serial communication (“allowing flexible multiple access to a serial bus” Abstract), comprising a master communication device (20) and at least one slave communication device (12) comprising a unique identifier (serial number 14), wherein the master communication device (20) is connected to the at least one slave communication device (12) via a signal line (bus connecting 20 to 12) configured for communication, wherein the master communication device (20) is configured to read at least part of the unique identifier (“When an Assign Address command is sent by the bus master device 20, each of the circuit boards 12 on the serial bus 18 will begin to transmit its unique serial number.” Column 3 lines 23-45) via the signal line, and assign an 
In regards to claim 9:  the serial number is a permanent binary identifier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al PN 5,974,475 in view of LIN Specification Package Revision 2.2A herein after LIN.
In regards to claim 2:  Day teaches the signal line being bi directional and gives I2C as an example bus but does not mention LIN as a possible bus.  LIN teaches a serial bus.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Day et al’s method of assigning an address on a LIN bus because this is another common form of serial bus.
Claims 3-7, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al PN 5,974,475 in view of Bennett PN 8,232,869.
In regards to claim 3:  Day et al teaches the communication system wherein the unique identifier (serial number 14) is a string comprising a plurality of characters (bits of logic 1 or logic 0).  Day et al teaches the master reading the serial number but does not teach the master querying specific parts of the serial number.  Bennett et al teaches. (“a first level scan is carried out with the least significant digits of the serial numbers of the known range, and is stopped should a data collision occur. Scanning then resumes at a higher level, proceeding to the next higher level should a data collision occur again, until eventually no collision is detected in each level, the serial number of the corresponding device noted, and all of the devices have been identified in this way.” Column 9 lines 40-49)  It would have been obvious to request only the least significant part of the serial number because most serial numbers differ only in the least significant portion of the serial number.
In regards to claim 4:  Day et al teaches the master confirming the serial number by sending a response setting the address.
In regards to claim 5:  Day teaches the master sending the assign address command and the master determines if a slave responds with its serial number and assigning an address.  If no slave respond then the master recognizes that all slaves have assigned an address. (“This process is repeated by the bus master device 20 until none of the circuit boards 12 respond to the Assign Address command. At this point, all circuit boards 12 on the serial bus 18 have been assigned a unique software address and standard read write commands can be executed to each individual circuit board 12 using its own unique software address.” Column 3 lines 46-52)

In regards to claim 7:  Day et al moves the slave from first operating state to second operating state to third operating state by sending the assign address command as opposed to sending a status message.  Official notice is taken that status messages such as done/complete/ack are common status messages causing state changes.  It would have been obvious to include status messages for state changes because this would have allowed the slaves to know all was configured correctly.
In response to claim 13:  Day et al teaches the master terminating sending the assign address message when all slaves have an assigned address.
In regards to claim 18:  Bennett teaches repeating with each more significant bit until a unique serial number is identified.
Claims 8, 11-12, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al PN 5,974,475 in view of Bennett PN 8,232,869 as applied to claim 6 above, and further in view of Tasar et al PN 4,321,666.
In regards to claims 8, 11-12, 17:  Day et al teaches resending the assign address message in order to restart the assignment of the address to the next device.  Day et al however does not teach the use of a restart message.  Tasar et al teaches sending a restart message to start a fault handler (Column 21 line 64 to column 22 line 7 and Column 22 line 25-39).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a restart message in the case of an error in the received serial number.
In regards to claim 20:  Day teaches repeating the assign address procedure until all devices have had an address assigned.
Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al PN 5,974,475 in view of Ishimoto PN 2007/0291887.
In regards to claim 14:  Day et al teaches transferring the serial number but does not teach checking for errors with a checksum.  Ishimoto Para [0007] teaches “a response including a data filed of 8 bytes at the maximum and a checksum of 1 byte is transferred”.  It would have been obvious to check for errors in the transferred serial number because this would have prevented inadvertently assigning an incorrect address.
In regards to claim 15:  Day et al determines if a device has sent a response.  Ishimoto teaches determining if a response is correct based at least in part on a checksum.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al PN 5,974,475 in view of Bennett PN 8,232,869 and Tasar PN 4,321,666 as applied to claim 12 above, and further in view of Kunze et al PN 2005/0030959.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PN 4638313 Sherwood, Jr. et al abstract "A method for dynamically assigning addresses to new modules as they are coupled to a communication system with a synchronous data link control (SDLC) bus is described. These modules communicate with a display unit via the SDLC bus. The SDLC bus is controlled by a primary station in the display unit, with all modules acting as secondary stations. The primary station periodically broadcasts a time-tag to all modules at a thirty-two hertz rate. At power up, each module obtains a number, module 16, derived from the lower four bits of its unique twenty-four bit serial number. The module uses this number as a count of the number of time-tags which must occur before the module responds to the primary with an address request. If there are no collisions with other modules, the primary sends the module a packet which assigns the module the next available address. In the event of a collision (i.e., two or more modules request an address at the same time), the primary SDLC controller detects a CRC error and ignores the SDLC frame. The modules will each time-out and obtain a new number, modulo 16, derived from the next significant four bits of the module serial number. This process continues until the module obtains an address."

PN 2004/0255205 Oodate Para [0061] “controller 3 respectively reads the CID/CSD stored in the system area of  the flash memory 2 (step S110). The CID is a serial number assigned to the memory card 1 and is used to assign the relative address for selecting the memory card 1.”
PN 2009/0007155 Jones et al “When a SATA device is inserted into the SAS expander, it is interrogated to obtain information about the attached device. This information may be combined using a hashing function to obtain a unique ID for the SATA device. A table can be used to assign a STP SAS address to the Phy connected to the device based in the unique ID. In this manner, the same STP SAS address will be assigned to the Phy connected to a particular SATA device, regardless of where the device is connected to the SAS expander.”
The examiner notes two of the references cited in the IDS:
WO-2005/051723-A1 to Kopplin the master (step 93) transmits a serial number to the slaves as opposed to the master reading the serial number from the slaves. step 501 in the drawings reads "master requests serial number" however the description of step 501 reads "The polling for the serial numbers runs, for instance, as follows. At 501, the master requests a certain serial number. Three possibilities are given as the answer: 1. The master receives a response 
WO-2009/010745-A1 teaches the master sends serial numbers and looks for a reply as opposed to the claimed "wherein the master communication device is configured to read at least part of the unique identifier via the signal line".
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Paul R. MYERS/            Primary Examiner, Art Unit 2187